Campbell, J.,
delivered the opinion of the court..
The. landlord did not advance anything to his tenant within the meaning of § 1301 of the Code. He forebore to compel delivery of the corn or payment for it, and agreed that the tenant might pay at the end of the next year. To constitute “ advance,” the landlord must furnish, or cause to be furnished, something not before the tenant’s, and mere forbearance to demand something due him from the tenant in one year, does not give him a lien on the agricultural products of the leased premises for the next year, as. against one who has a deed of trust embracing them, whatever may be his right as against the tenant. The corn due from the tenant was not delivered, but continued to be his property, and the transaction between him and the landlord amounted to no more than forbear-’ anee to demand what was due.

Reversed and remanded.